Citation Nr: 1416960	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-32 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, VA's Agency of Original Jurisdiction (AOJ) is the RO in Oakland, California. 

In March 2014, following the AOJ's last adjudication, the Veteran submitted private medical records directly to the Board, along with a waiver of initial AOJ review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

2.  A disability manifested by tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  A disability manifested by tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records (STRs) and post-service VA treatment records.  The Veteran has been afforded a VA examination regarding the issues adjudicated below.

The Veteran was advised of his entitlement to a hearing before the Board but declined such a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) include an enlistment physical examination in September 1958 in which the Veteran's hearing was 15/15 (normal) under the "spoken voice" (SV) and "whispered voice" (WV) tests; his PULHES profile was H-1.  Identical results were noted during separation examination in September 1960, although his PULHES profile was not noted on that examination.  Treatment records during active service are silent in regard to any complaint of hearing loss or tinnitus.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

After discharge from active service the Veteran continued in the Naval Reserve.  In September 1960 his hearing was again noted as 15/15 under the SV and WV tests.  In May 1962 he was 15/15 under the WV test (SV test was not recorded) and his PULHES profile was H-1.  In August 1964, August 1965 and August his hearing was 15/15 under the SV and WV tests and his PULHES profile continued to be H-1.

In March 1970 the Veteran executed a self-reported Report of Medical History in which he specifically denied a history of hearing loss (previous versions of the form had not asked the question); the corresponding Report of Medical Examination shows hearing acuity as 15/15 under the WV test; SV test and PULHES profile are not recorded.  In October 1971 the Veteran was 15/15 under the WV and SV tests and his PULHES profile was H-1.  Examination in August 1975 is silent in regard to hearing acuity or current PULHES profile.  During retirement physical examination in October 1977 the Veteran denied history of hearing loss, and the corresponding physical examination is again silent in regard to current hearing acuity or PULHES profile.

In his present claim, submitted in October 2009, the Veteran asserted his hearing loss and tinnitus began in March 1959; i.e., during active service.  In subsequent correspondence to VA the Veteran specifically asserted that in February 1959 he was near the muzzle of a 3-inch naval gun when it discharged, knocking him off his feet.  He also cited noise exposure chipping paint using a noisy pneumatic paint chipping machine; he performed this duty 12 hours per day, 5 days per week for 5-6 months.  After service he worked as a barber with no significant occupational noise exposure.

The file contains letters from clinical audiologist Richard Lind dated in October 2009, June 2013 and March 2014.  These letters are accompanied by audiometric records documenting high frequency sensorineural hearing loss (HFSNHL), becoming progressively more severe, and subjective tinnitus.  Mr. Lind stated in his letters that the Veteran's HFSNHL is consistent with his noise exposure history and that this hearing loss is a likely cause of the Veteran's tinnitus.  Mr. Lind stated that in his opinion it is as likely as not that the Veteran's hearing loss and tinnitus began with his in-service noise exposure.

In January 2010 the Veteran had a VA audiological evaluation, performed by an audiologist who reviewed the claims file.  The audiologist noted the Veteran's report of acoustic trauma in service associated with naval gunfire and paint chipping.  The Veteran also reported tinnitus that began 2-3 years previously.  Audiological evaluation resulted in diagnosis of bilateral SNHL, normal-to-severe.

The audiologist stated that the Veteran's hearing loss and tinnitus are not likely caused by or a result of noise exposure in service.  As rationale, the audiologist stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappears 16-48 hours after the exposure to loud noise ends.  Impulse sounds may also damage the structure of the inner ear, resulting in immediate hearing loss, and continuous exposure to loud noises can also damage the structure of the hair cells, resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal exam subsequent to the noise exposure would indicate that the hearing had recovered without permanent loss; there is no evidence to support continued noise-related injury to the ear long after the noise exposure terminated.  There is no documentation in the claims file showing complaint, diagnosis or treatment of hearing loss on active duty, and the Veteran did not complain of hearing loss in service when offered the opportunity to do so.  The audiologist concluded that the Veteran's current hearing loss is more likely a combination of occupational noise exposure and presbyacusis occurring after discharge from service.

In regard to tinnitus, the VA audiologist stated that complaint of tinnitus is subjective and cannot be confirmed using clinical technologies.  Tinnitus is a symptom, not a disease, and while tinnitus is commonly associated with noise-induced hearing loss it may also be secondary to problems not associated with the ear (caffeine, nicotine, alcohol, stress, fatigue, and both prescription and nonprescription medications, to name a few).  There is no documentation in the claims file showing complaint or diagnosis of tinnitus on active duty although the Veteran had an opportunity to do so.   Further, during current examination the Veteran reported his tinnitus began 2-3 years ago.  Therefore, the Veteran's current tinnitus is not cause by or a result of military noise exposure.

On review of the evidence above, the Board finds at the outset that hearing loss is not shown to be manifested during service or to a compensable degree within the first year after discharge from service.  The Veteran asserts on appeal that hearing loss began in 1959, but this is squarely inconsistent with his denial of history of hearing loss during his Navy Reserve physical examination in October 1977, 17 years after his separation from active service.

The Board now turns to the question of whether the Veteran's currently-diagnosed hearing loss and tinnitus, which became manifest after discharge from service, are etiologically related to service.  The file contains contradictory medical opinions on this question, with Mr. Lind stating that such a connection is at least as likely as not but the VA audiologist stating that such a connection is less likely than not.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion of the VA examiner is more probative than that of Mr. Lind.  The VA examiner was demonstrably fully informed of the pertinent factual premises and provided a fully-articulated opinion supported by a reasoned and detailed analysis; the VA examiner's opinion is accordingly probative under all three criteria of Nieves-Rodriguez and may be relied upon by the Board.  In contrast, Mr. Lind relied upon the Veteran's account of his medical history; further, Mr. Lind provided no supporting rationale for his opinion.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295.

The Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's account of having been exposed to loud noise is service is competent and credible, and has been accepted by Mr. Lind as well as the VA audiologist.  However, the Veteran's account of having had resultant hearing loss that began during service, as accepted by Mr. Lind, is not credible because it is squarely inconsistent with his own denial of hearing loss 17 years after separation from service.  The Veteran's account is also inconsistent with his normal hearing evaluations, and normal PULHES profiles, through at least October 1971, 11 years after discharge from active service.

To the degree that the Veteran's lay evidence is offered to assert his personal opinion that his claimed hearing loss and tinnitus disabilities are caused by acoustic trauma in service, the Board notes that the etiology of hearing loss and tinnitus is a complex medical question; the VA audiologist showed that both disorders may have a number of different causes.  Thus, the question is not within the competence of a layperson.  Jandreau, 492 F.3d 1372, 1376-77; Kahana, 24 Vet. App. 428.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the most probative medical opinion of record demonstrates that the claimed bilateral hearing loss and tinnitus disabilities are not likely related to service, contrary to the Veteran's lay opinion.

Based on the evidence and analysis above the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are not met.  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55-56.
      

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


